Affirmed and Opinion Filed September 16, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-18-01386-CR

                   ASHLEY DANIELLE SIEBERT, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 6
                            Dallas County, Texas
                     Trial Court Cause No. MA1659378

                         MEMORANDUM OPINION
                Before Justices Partida-Kipness, Nowell, and Evans
                        Opinion by Justice Partida-Kipness
      Appellant Ashley Danielle Siebert appeals her conviction for Class B

misdemeanor driving while intoxicated. Siebert brings six issues on appeal. In her

first four issues, Siebert seeks a second abatement of this appeal to obtain additional

findings of fact and conclusions of law from the trial court regarding the denials of

her motions to suppress. In her fifth issue, Siebert contends the trial court abused its

discretion by admitting her post-Miranda statements to law enforcement. In her final

issue, Siebert argues the trial court abused its discretion by refusing to exclude

certain evidence she maintains the State failed to produce until the eve of trial. We
conclude a second abatement is unwarranted here, Siebert has not shown an abuse

of discretion regarding admission of her post-Miranda statements, and Siebert failed

to preserve error regarding the purportedly late-tendered evidence. We affirm the

judgment.

                                 BACKGROUND

      In the early morning hours of August 5, 2016, Sergeant Amy Ginger of the

Dallas Police Department was on bike patrol in the Central Business District of

Dallas when she and her partner responded to a major accident call. Upon arrival,

she observed Siebert sitting in the driver’s seat of a damaged vehicle and a paramedic

attending to her. The vehicle was facing the wrong way on a one-way street, was

straddling the curbs of the median, and had severe undercarriage damage, a flat front

right tire, and a broken windshield. The driver’s airbag had deployed, which lead

Sergeant Ginger to conclude Siebert had “struck something solid at a relative high

rate of speed.” After the paramedic completed his evaluation of Siebert, Sergeant

Ginger approached and asked Siebert to exit the vehicle. Siebert informed Sergeant

Ginger that she was “okay,” was coming from Gexa Energy Pavilion, was alone in

the vehicle, and no other vehicles were involved in the collision.

      Sergeant Ginger testified that when Siebert exited the vehicle, she had

unsteady balance, “seemed a little disoriented” during questioning, and had an odor

of an alcoholic beverage on her breath. Based on her observations, Sergeant Ginger

thought Siebert might be intoxicated and asked dispatch to send an officer to

                                         –2–
administer standardized field sobriety tests (SFSTs or field tests). Sergeant Ginger

remained at the scene and observed the administration of the SFSTs.

      Officer Min An was dispatched to administer the field tests. This was only the

second time in his career that Officer An had administered SFSTs. Officer An had

Siebert perform multiple field tests on scene before and after her vehicle was towed

away. Officer An placed Siebert under arrest on scene and transported her to the Lew

Sterrett Justice Center, where Siebert was taken to the intoxilyzer room to give a

breath sample to determine her blood alcohol content (BAC).

      Although Officer An decided to arrest Siebert half-way through the field

sobriety testing and questioned Siebert on scene, neither he nor any of the other five

officers on scene provided Siebert with Miranda warnings until after she arrived at

the Lew Sterrett Justice Center and was taken into the intoxilyzer room. She did not

receive Miranda warnings when she was arrested on scene or at any time during the

transport from the scene to the jail. The trial court excluded evidence of the on-scene,

pre-Miranda custodial interrogation by Officer An at trial but denied Siebert’s

motion to suppress the post-Miranda interrogation.

      In the intoxilyzer room, Sergeant Ginger read Siebert the statutory warnings

regarding the breath test, which advised Siebert of her rights regarding the test, the

consequences if the result showed a BAC over the legal limit of .08, and the

consequences for refusing to consent to the test. Siebert said she would voluntarily

give a breath sample, but the officer administering the test was unable to obtain a

                                          –3–
sufficient breath sample from Siebert. Dallas Police Department Officer Robert

Wilcox operated the intoxilyzer on Siebert. He testified that, in his opinion, Siebert

was playing the system and not giving enough effort to give a proper sample. Officer

Wilcox took the failed test as a refusal.

      Due to the failed breath test, Sergeant Ginger obtained a search warrant for a

blood draw. Siebert was transported to Parkland Hospital, and the blood draw

occurred at 6:15 a.m., three hours after Officer An originally arrived at the scene of

the collision. Brittany Welch, a toxicology chemist at the Southwestern Institute of

Forensic Sciences, conducted the toxicology analysis on Siebert’s blood. Siebert’s

BAC at the time of the blood draw was .198 grams of ethanol per 100 milliliters of

blood. Welch testified that a result of .198 for a 135-pound female would represent

approximately five to six standard drinks fully absorbed into her system at that time.

She stated that an individual with a .198 blood alcohol concentration could not safely

operate a motor vehicle.

      While waiting the statutorily-required fifteen minutes before giving the breath

test, Officer Wilcox read Siebert her Miranda rights. After receiving the Miranda

warnings, Siebert nodded her head to indicate that she understood her rights as

Officer Wilcox read them to her, and said she wanted to “go forward” when asked

if she wanted to waive her rights and answer Officer Wilcox’s questions. Officer

Wilcox then stated he did not understand what she meant by wanting to go forward,

and the following exchange occurred:

                                            –4–
      Officer Wilcox: Do you want to answer some questions and waive your
      rights, and answer some questions for me about what happened tonight,
      or do you just want to —

      Siebert: Answer questions —

      Officer Wilcox: You do?

      Siebert: Yeah.

      Officer Wilcox: So you want to waive your rights to answer questions.

      Siebert: Yeah, I guess.

Officer Wilcox then told Siebert that if she does not feel comfortable answering a

question, she could tell him no at any time and could stop the interview at any time.

Siebert stated she understood that information.

      Officer Wilcox then interviewed Siebert and obtained the following

information from her: she was driving the motor vehicle that evening, the vehicle

she was driving belonged to her, she was the only person in the vehicle, she was

coming from a concert at the Gexa Energy Pavilion, and she was heading home to

North Richland Hills at the time officers came in contact with her. Siebert also told

Officer Wilcox she did not think she was in an accident that evening and was not

injured. She stated that she last ate around 6:00 p.m. and admitted to drinking two

rum and Cokes between 7:30 p.m. and 9:00 p.m. Officer Wilcox also asked Siebert

to perform two field tests because he did not see her perform the field tests on scene.

The first was to recite the alphabet from “C” to “T,” which she was able to do. The

second test was to count backward from 38 to 22, which Siebert performed but

stopped at 27. Following these tests, Officer Wilcox attempted to obtain the breath
                                         –5–
sample, which failed. Siebert refused to voluntarily provide a blood sample and, as

discussed above, Sergeant Ginger obtained the necessary warrant, and Siebert was

transported to Parkland Hospital for the blood draw.

      Siebert moved to suppress her post-Miranda statements, arguing that officers

engaged in a deliberate “question-first warn-later” strategy in order to obtain a

confession. The trial court denied the motion to suppress. After the jury was selected

but before opening statements, Siebert also moved to suppress certain evidence

disclosed by the State the evening before trial, which prosecutors received from

Sergeant Ginger after the trial court recessed at the end of the first day of trial.

Specifically, Sergeant Ginger told prosecutors that the arrival time listed on the 911

call sheet was incorrect. She attributed the discrepancy to dispatcher error caused by

a lack of GPS device on her road bike. She also said that when she first arrived on

scene, she asked Siebert a series of questions after the paramedic finished treating

Siebert, and, in response, Siebert informed Sergeant Ginger that she was “okay,”

was coming from Gexa Energy Pavilion, was alone in the vehicle, and no other

vehicles were involved in the collision. The trial court denied Siebert’s motion to

suppress Sergeant Ginger’s evidence.

      The jury found Siebert guilty of misdemeanor driving while intoxicated, and

the trial court assessed punishment at 180 days in the Dallas County jail probated

for eighteen months with a $500.00 fine. This appeal followed.



                                         –6–
                                      ANALYSIS
       Siebert raises six issues on appeal. In issues one through four, she seeks a

second abatement to obtain additional findings of fact and conclusions of law from

the trial court regarding its rulings on Siebert’s motions to suppress. In issues five

and six, Siebert seeks a new trial based on the allegedly erroneous admission of

evidence at trial.

A.     Adequacy of Findings of Fact and Conclusions of Law

       In her first four issues, Siebert argues the trial court did not make all necessary

findings regarding her motions to suppress evidence and asks this Court to abate the

appeal for the trial court to issue additional findings. Siebert filed two motions to

suppress. In one motion, she sought to suppress her pre-Miranda and post-Miranda

statements. Regarding the post-Miranda statements, Siebert argued the officers

engaged in a deliberate and prohibited “question-first warn-later” strategy in order

to obtain a confession. The trial court suppressed the pre-Miranda statements but

denied the motion as to her post-Miranda statements. In the second motion, Siebert

moved to suppress late-tendered evidence. Specifically, Siebert sought to suppress

the information the State received from Sergeant Ginger the evening before trial —

the incorrect arrival time listed on the 911 call sheet and the four statements made

by Siebert to Sergeant Ginger when she first arrived on scene that were not disclosed

on Sergeant Ginger’s incident report. In each motion, she included the following

language:

                                           –7–
      Finally, should this Honorable Court deny the instant motion, Ms.
      Siebert respectfully requests the Court to enter specific findings of fact
      and conclusions of law regarding the Court’s ruling. See State v. Cullen,
      195 S.W.3d 696 (Tex. Crim. App. 2006) (mandating trial courts enter
      essential findings and conclusions upon request of a non-prevailing
      party following a suppression hearing).

When no written findings of fact or conclusions of law were included in the appellate

record, Siebert moved to abate this proceeding. We granted the motion, abated the

appeal, and remanded the case for the trial court to prepare and file findings of fact

and conclusions of law on the two motions to suppress.

      The trial court’s June 7, 2019 response to this Court’s abatement order did not

address either of the motions to suppress. The trial court’s June 20, 2019 response,

however, set out the following findings regarding the court’s denial of Siebert’s

motion to suppress her post-Miranda statements:

      The Trial Court finds and concludes that on October 30, 2018 the Trial
      Court heard the Defendant’s Motion to Suppress Evidence and Granted
      in Part the Defendant’s Motion and suppressed the questions and
      Defendant’s statements made after the Standardized and other Field
      Sobriety Test [sic] were concluded until the Defendant was Mirandized.
      The interviewing Officer, once at the jail, asked the Defendant several
      times, after she was given Miranda warnings, if she was sure she
      wanted to answer questions. The Officer gave her many opportunities
      to change her mind. The Court finds and determines the Officer did not
      give the Defendant Miranda warnings after they were at the jail, in order
      to cure any error and that it was not error to give the Miranda warnings
      after the Defendant was at the jail and then ask her questions related to
      her arrest. The questions were not asked of the Defendant to trick her
      or subvert her rights against self-incrimination. The Court gave the
      Defendant the benefit of the doubt and suppressed the questions and
      statements after the Officer reached the decision point to arrest until the
      Defendant was Mirandized.


                                         –8–
The trial court did not, however, issue written findings addressing Siebert’s motion

to suppress late-tendered evidence. Siebert maintains she cannot properly present

her case on appeal without additional findings from the trial court as to the denial of

both motions to suppress. We disagree.

      We review findings to determine if they are inadequate under State v. Cullen,

195 S.W.3d 696 (Tex. Crim. App. 2006), which requires the trial court, on the

request of the losing party on a motion to suppress, to state its essential findings. Id.

at 699. Essential findings are those “findings of fact and conclusions of law adequate

to provide an appellate court with a basis on which to review the trial court’s

application of the law to the facts.” Id. A trial court’s findings on a motion to

suppress may be written or oral. Id. Findings are inadequate when they are so

incomplete an appellate court is unable to make a legal determination regarding a

dispositive issue. High v. State, No. 05-15-00074-CR, 2016 WL 4123661, at *3

(Tex. App.—Dallas July 29, 2016, no pet.) (mem. op., not designated for

publication) (citing State v. Saenz, 411 S.W.3d 488, 495 (Tex. Crim. App. 2013));

see also TEX. R. APP. P. 44.4(a). To that end, the Court of Criminal Appeals

explained in State v. Elias that adequate and complete findings are those “covering

every potentially dispositive issue that might reasonably be said to have arisen in the

course of the suppression proceedings.” 339 S.W.3d 667, 676 (Tex. Crim. App.

2011) (whether appellee activated his turn signal within a hundred feet of the

intersection was potentially dispositive of the legality of his initial detention and

                                          –9–
was, therefore, an essential finding requiring remand to obtain). When a trial court

omits properly requested findings or provides inadequate findings, the remedy

available to appellate courts is to remand the cause to the trial court for supplemental

findings of fact and conclusions of law under rule 44.4 of the Texas Rules of

Appellate Procedure. Cullen, 195 S.W.3d at 698–99; Elias, 339 S.W.3d at 676.

      In our examination of whether the trial court met these standards, we must

resolve what essential facts the trial court was required to establish. State v. Adams,

454 S.W.3d 38, 43 (Tex. App.—San Antonio 2014, no pet.) (citing Elias, 339
S.W.3d at 676). We first turn to the order denying suppression of Siebert’s post-

Miranda statements.

             1.     Post-Miranda statements

      It is undisputed that Siebert did not receive Miranda warnings until Officer

Wilcox read the Miranda rights to her in the intoxilyzer room at the Lew Sterrett

Justice Center following her arrest. Siebert argued in her motion to suppress that her

post-Miranda statements must be suppressed because the officers on scene engaged

in a deliberate “question-first-warn-later strategy” also known as two-step

questioning. A “two-step” or “question first, warn later” interrogation occurs when

the police interrogate a suspect without giving her Miranda warnings, obtain a

confession from her, then give the suspect Miranda warnings and get her to repeat

the previously-made confession after the officers have cured the prior failure to

Mirandize the suspect. Missouri v. Seibert, 542 U.S. 600, 604 (2004); Carter v. State,

                                         –10–
309 S.W.3d 31, 37–38 (Tex. Crim. App. 2010). In her motion, Siebert stated that she

“does not suggest” that Officer An “intentionally violated Miranda’s requirements.”

Rather, Siebert argued Officer An “was not properly trained,” was an officer who

“lacked basic Miranda-rights knowledge,” and was simply “an inexperienced officer

who was in over his head regarding basic DWI investigation and enforcement

requirements.” Siebert instead argued her post-Miranda statements must be

suppressed due to the flagrant misconduct of the “horde of Dallas officers” who

witnessed but did not remedy Officer An’s failure to Mirandize Siebert at the scene.

      Siebert’s counsel made similar arguments at the suppression hearing, which

took place outside the presence of the jury during Officer An’s testimony. At that

time, the trial court heard the arguments of counsel, and both defense counsel and

the trial judge questioned Officer An. Defense counsel argued the post-Miranda

statements should be suppressed because “once they get [Siebert] to the station,

almost the exact same questions are asked again post-Miranda. And case law says

you can’t cure -- you can’t ask the same questions again. I’ll rephrase. You can’t ask

the questions, try to cure it by giving Miranda later, and then asking again.” The trial

judge told counsel she was not going to suppress statements made after Siebert was

given Miranda warnings unless there was evidence that Siebert invoked her right to

counsel, indicated she did not understand her rights, or otherwise showed her

statements were involuntary. Defense counsel responded that Siebert did not

unequivocally waive her rights because when asked if she wanted to waive her right

                                         –11–
to answer questions, her response was “Yeah, I guess.” The trial court verbally

denied the request to suppress the post-Miranda statements and signed a written

order granting in part and denying in part the motion to suppress. On appeal, Siebert

complains only that the post-Miranda statements were the result of two-step

questioning. She does not appeal the trial court’s implicit ruling that she voluntarily

waived her right to answer questions.

      The central question when determining the admissibility of post-Miranda

statements under the circumstances alleged here is whether the evidence shows that

the officer deliberately employed a two-step “question first, warn later” interrogation

technique to circumvent the suspect’s Miranda protections. Carter, 309 S.W.3d at

38. The essential finding the trial court was required to make to meet the

requirements of Cullen and Elias, therefore, was whether there was evidence of

deliberate police misconduct through the use of two-step questioning designed to

circumvent Miranda. See, e.g., Juarez v. State, No. 05-12-00125-CR, 2013 WL
3957008, at *6–7 (Tex. App.—Dallas July 31, 2013, pet. ref’d) (not designated for

publication).

      Here, although the trial court’s June 20, 2019 findings do not specifically use

the words “deliberate,” “two-step questioning,” or “question first, warn later,” the

findings address every potentially dispositive issue. The trial court found that (1) the

officer did not give the Miranda warnings in order to cure any error from the failure

to Mirandize Siebert on scene, and (2) the post-Miranda questions were not asked

                                         –12–
to trick Siebert or subvert her rights against self-incrimination. The trial court also

concluded it was not error to (1) give the Miranda warnings after Siebert was at the

jail and (2) ask Siebert questions related to her arrest after giving the Miranda

warnings. Finally, the trial court made findings that would support the legal

conclusion that Siebert voluntarily waived her Miranda rights; namely, that the

“interviewing Officer” (i.e., Officer Wilcox) asked Siebert several times, after she

was given Miranda warnings, if she was sure she wanted to answer questions and

gave Siebert many opportunities to change her mind. Those findings are adequate

under Cullen and Elias because they are not so incomplete that we cannot use them

to conduct our review of the dispositive legal question presented on appeal: whether

Officer Wilcox deliberately employed a two-step “question first, warn later”

interrogation technique to circumvent Siebert’s Miranda protections. See Carter,
309 S.W.3d at 38. From those findings and a review of the complete clerk’s record

and reporter’s record, we can address Siebert’s legal challenge to the trial court’s

denial of her motion to suppress her post-Miranda statements.

      Siebert also argues the June 20, 2019 findings are deficient because they do

not include nine specific findings and conclusions she asked the trial court to make

after receiving the June 20 findings. Siebert requested the trial court make findings

of fact and conclusions of law “related to the following”:

            the credibility of each trial witness;



                                         –13–
            whether the post-warning custodial interrogation was
             substantively similar to the subsequent post-warning custodial
             interrogation;

            whether Ms. Siebert’s circumstances at the scene when being
             questioned were substantially similar to her circumstances at the
             police station during her second custodial interrogation;

            whether any officers at the scene should have realized Miranda
             warnings were required;

            whether the extensive questioning of Siebert on scene without
             the benefit of Miranda warnings while officers observed
             constituted improper police conduct;

            the legal impact of the officers’ use of a question-first strategy at
             the scene;

            whether the failure to issue timely Miranda warnings can be
             cured where the subsequent warnings did not include any
             additional warning regarding the likely inadmissibility of the
             already obtained pre-warning statements;

            whether case law pertaining to mid-stream Miranda warnings
             applies to this case’s facts; and

            whether Missouri v. Seibert, 124 S. Ct. 2601 (2004) applies to this
             case’s facts.

      The trial court was not required to make the specific, granulated findings and

conclusions requested by Siebert because those findings and conclusions are not

essential. As discussed above, the essential findings necessary for appellate review

of the order denying the motion to suppress the post-Miranda statements is whether

the evidence shows that the officer deliberately employed a two-step “question first,

warn later” interrogation technique to circumvent the suspect’s Miranda protections.

See Carter, 309 S.W.3d at 38. The June 20, 2019 findings address those essential

                                         –14–
findings and, while the nine findings Siebert requested would provide further support

for the ruling, such findings are unnecessary for this Court’s review of Siebert’s

appellate issue related to the admission of her post-Miranda statements.

      On this record, we conclude the trial court provided adequate findings

regarding the denial of the motion to suppress Siebert’s post-Miranda statements.

             2.     Late-Tendered Evidence
      We next look at the lack of written findings regarding the denial of the motion

to suppress late-tendered evidence. Neither a second abatement nor a reversal is

necessary to obtain findings related to the order denying suppression of Sergeant

Ginger’s evidence because Siebert’s appellate complaints regarding that ruling were

not preserved for review.

      In her sixth appellate issue, Siebert argues that the late-tendered evidence

violated Brady v. Maryland, 373 U.S. 83 (1963), article 39.14 of the Texas Code of

Criminal Procedure (the Michael Morton Act), and the trial court’s purported ruling

that all evidence be turned over to the defense ten days before trial. To preserve each

of these alleged errors, however, Siebert was required to seek a continuance below,

which she did not do. See Guerrero v. State, No. 05-17-00238-CR, 2018 WL
6039647, at *1 (Tex. App.—Dallas Nov. 19, 2018, no pet.) (mem. op., not

designated for publication) (where there has been a delayed disclosure of Brady




                                        –15–
evidence, the failure to request a continuance waives any Brady violation)1; Ray v.

State, No. 10-17-00394-CR, 2018 WL 4926215, at *6 (Tex. App.—Waco Oct. 10,

2018, pet. ref’d) (mem. op., not designated for publication) (just as a defendant’s

failure to request a continuance waives any Brady violation, a defendant’s failure to

request a continuance also waives any violation under Article 39.14(h)); Barrientos

v. State, No. 05-14-00041-CR, 2015 WL 1089670, at *4 (Tex. App.—Dallas Mar.

10, 2015, no pet.) (mem. op., not designated for publication) (to preserve error

regarding the State’s willful withholding of evidence in violation of a discovery

order, the defendant must request a continuance of the trial) (citing Duff–Smith v.

State, 685 S.W.2d 26, 32 (Tex. Crim. App. 1985))2. Because these issues were not

preserved for appellate review, any omitted essential findings are not necessary to

the resolution of this appeal.

        For these reasons, we overrule Siebert’s first four issues.




    1
     Perez v. State, 414 S.W.3d 784, 790 (Tex. App.—Houston [1st Dist.] 2013, no pet.); Taylor v. State,
93 S.W.3d 487, 502 (Tex. App.—Texarkana 2002, pet. ref’d); see also Valdez v. State, No. AP-77,042,
2018 WL 3046403, at *11 (Tex. Crim. App. June 20, 2018), cert. denied, 139 S. Ct. 595, 202 L. Ed. 2d 428
(2018) (“A defendant’s failure to request a continuance when Brady evidence is disclosed at trial arguably
waives his complaint that the State has violated Brady and suggests that the tardy disclosure of the evidence
was not prejudicial to him.” ) (citing State v. Fury, 186 S.W.3d 67, 73–74 (Tex. App.—Houston [1st Dist.]
2005, pet. ref’d), and Lindley v. State, 635 S.W.2d 541, 544 (Tex. Crim. App. 1982) (“The failure to request
a postponement or seek a continuance waives any error urged in an appeal on the basis of surprise.”)).
    2
      See also Massimo v. State, 144 S.W.3d 210, 215 (Tex. App.—Fort Worth 2004, no pet); Taylor, 93
S.W.3d at 502; Oprean v. State, 201 S.W.3d 724, 730 n. 10 (Tex. Crim. App. 2006) (Cochran, J.,
concurring) (noting that “the trial court may always exclude the undisclosed evidence, but if he does not,
any error in causing ‘surprise’ to the defense is forfeited on appeal unless the defendant has also requested
a postponement or recess.”).
                                                   –16–
B.    Admission of Post-Miranda Statements
      In her fifth issue, Siebert contends the trial court erred by admitting her post-

Miranda statements. She maintains the statements were tainted by earlier unlawful

custodial questioning at the scene before officers gave her Miranda warnings. As

discussed above, “two-step” or “question first, warn later” interrogation occurs when

the police interrogate a suspect without giving her Miranda warnings, obtain a

confession from her, then give her the Miranda warnings, and get her to repeat the

confession she made previously. Seibert, 542 U.S. at 604. The deliberate

employment of such a tactic is impermissible in Texas. Hill v. State, No. 05-15-

00989-CR, 2017 WL 343593, at *2 (Tex. App.—Dallas Jan. 18, 2017, pet. ref’d)

(mem. op., not designated for publication) (citing Carter, 309 S.W.3d at 38;

Martinez v. State, 272 S.W.3d 615, 624 (Tex. Crim. App. 2008)). The central

question when determining the admissibility of post-Miranda warning confessions

made after Miranda violations is whether the evidence shows that the officer

deliberately employed a two-step “question first, warn later” interrogation technique

to circumvent the suspect’s Miranda protections. Juarez, 2013 WL 3957008, at *6–

7.

      Whether the two-step questioning strategy was deliberate hinges on the

interrogating officer’s subjective intent. Carter, 309 S.W.3d at 39. When the officer

testifies at a hearing on a motion to suppress, the officer’s demeanor and testimonial

evidence “are especially relevant to a deliberateness determination.” Id. at 40. Thus,

                                        –17–
when the trial court, after having the chance to observe the officer’s testimonial

evidence and demeanor, has made an explicit factual finding regarding the

deliberateness of the strategy, a reviewing court must employ a highly deferential

standard of review and may reverse only upon a showing of abuse of discretion. Id.

at 42. The Court of Criminal Appeals described this “highly deferential review” as

similar to the Guzman standard, under which appellate courts should afford almost

total deference if the resolution of an ultimate question turns on an evaluation of

credibility and demeanor. Id. at 39–40 (citing Guzman v. State, 955 S.W.2d 85, 89

(Tex. Crim. App. 1997)). In applying this standard, we must give “almost total

deference to a trial court’s determination of the historical facts that the record

supports especially when the trial court’s fact findings are based on an evaluation of

credibility and demeanor.” Guzman, 955 S.W.2d at 89. We afford the same level of

deference to a trial court’s ruling on “application of law to fact questions,” or “mixed

questions of law and fact,” if the resolution of those questions turns on an evaluation

of credibility and demeanor. Amador v. State, 221 S.W.3d 666, 673 n. 20 (Tex. Crim.

App. 2007). We review de novo “mixed questions of law and fact” that do not

depend upon credibility and demeanor. Id. at n.21. “Unless the trial court abused its

discretion by making a finding not supported by the record, we will defer to the trial

court’s fact findings and not disturb the findings on appeal.” Gette v. State, 209
S.W.3d 139, 142 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (citing Cantu v.

State, 817 S.W.2d 74, 77 (Tex. Crim. App. 1991)).

                                         –18–
       At the suppression hearing, Siebert did not present Officer Wilcox as a witness

and did not offer either the video from the intoxilyzer room or of the on-scene

questioning of Siebert by Officer An to support the motion to suppress. Nor did

defense counsel argue in the motion to suppress or at the hearing that Officer An or

Officer Wilcox deliberately employed a two-step “question first, warn later”

interrogation technique to circumvent Siebert’s Miranda protections. Rather,

defense counsel argued that the post-Miranda statements should be suppressed

because the officers on scene allowed Officer An to question Siebert without giving

her Miranda warnings and cannot cure that conduct by asking the same questions

again at the jail.

       In overruling Siebert’s motion to suppress, the trial judge found that Officer

Wilcox did not give Siebert Miranda warnings at the jail in order to cure any error,

and that his questions were not asked of Siebert to trick her or subvert her rights

against self-incrimination. Those findings are supported by the record at the time of

the suppression hearing because Siebert presented no argument or evidence at that

time that Officer Wilcox or Officer An, the two officers who questioned Siebert,

acted with subjective deliberateness. Those findings were then buttressed by Officer

Wilcox’s testimony at trial and the video of his entire interaction with Siebert in the

intoxilyzer room, which was admitted into evidence and shown to the court and jury

in its entirety. See Gutierrez v. State, 221 S.W.3d 680, 687 (Tex. Crim. App. 2007)

(“when the parties subsequently re-litigate the suppression issue at the trial on the

                                        –19–
merits, we consider all evidence, from both the pre-trial hearing and the trial, in our

review of the trial court's determination”).

      Applying the appropriately deferential standard of review, we conclude that

the record supports the trial judge’s finding that the officers did not engage in

deliberate police misconduct designed to circumvent Miranda. See, e.g., Carter, 309
S.W.3d at 41; see also Juarez, 2013 WL 3957008 at *7. Had the trial court not made

express factual findings as to whether officers deliberately employed a “question

first, warn later” technique, we would imply fact findings that support the trial

court’s ruling so long as the evidence supports those implied findings. See Gutierrez,
221 S.W.3d at 687. Either way, on this record, we conclude the trial court did not

err by denying Siebert’s motion to suppress her post-Miranda statements. See

Carter, 309 S.W.3d at 40. We overrule Siebert’s fifth issue.

C.    Admission of Late-Tendered Evidence
      In her final issue, Siebert complains the trial court abused its discretion by

failing to suppress evidence received from the State the night before trial. This

evidence consisted of new information received by the prosecutor from Sergeant

Ginger. The evening before trial, the prosecutor informed defense counsel by e-mail

that Sergeant Ginger’s arrival time in the 911 call sheet was incorrect, and that

Siebert had made four statements to Sergeant Ginger that were not included in

Sergeant Ginger’s disclosed incident report. Siebert moved to suppress this

evidence, arguing the late-tendered information violated Brady, the Michael Morton

                                         –20–
Act, and the trial court’s discovery order. The trial court denied the motion to

suppress.

      As we addressed in our discussion of Siebert’s first four issues, Siebert was

required to seek a continuance from the trial court to preserve error on these alleged

violations. She did not request a continuance and, as such, waived each ground

argued regarding the denial of her motion to suppress late-tendered evidence.

Accordingly, we overrule her sixth and final issue.

                                  CONCLUSION
      We conclude abatement is unwarranted here, the trial court did not abuse its

discretion by admitting Siebert’s post-Miranda statements, and Siebert waived her

complaints regarding the denial of the motion to suppress late-tendered evidence.

Accordingly, we overrule Siebert’s appellate issues and affirm the judgment.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2
181386F.U05




                                        –21–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ASHLEY DANIELLE SIEBERT,                      On Appeal from the County Criminal
Appellant                                     Court No. 6, Dallas County, Texas
                                              Trial Court Cause No. MA1659378.
No. 05-18-01386-CR          V.                Opinion delivered by Justice Partida-
                                              Kipness. Justices Nowell and Evans
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 16th day of September, 2020.




                                       –22–